Citation Nr: 0024450	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-29 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


 
INTRODUCTION

The veteran, who had active duty from August 1964 to July 
1967, died in March 1997.

This appeal arises from a July 1997 rating decision which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death in March 1997 was 
reported by the medical examiner to be pulmonary 
thromboembolism with the source of the thrombus unknown; 
significant conditions which were reported to have 
contributed to death were cerebral infarction and a seizure 
disorder.

2.  At the time of the veteran's death service connection was 
in effect for generalized tonic clonic seizures.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

In the instant case the appellant has contended that the 
veteran died shortly after experiencing several seizures and 
that his seizure disorder contributed to his death.  The 
record reflects that the veteran was service-connected for 
generalized tonic clonic seizures and a 20 percent disability 
evaluation was in effect at the time of his death.  The 
record shows that J. Scott Somerset, M.D., identified as the 
medical examiner, recorded in the veteran's certificate of 
death that an autopsy was performed and that significant 
conditions which contributed to the veteran's death were 
cerebral infarction and a seizure disorder.

The Board of Veterans' Appeals (Board) finds that this 
evidence is sufficient to justify a belief by a fair and 
impartial individual that the appellant's claim is well-
grounded, and the appellant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
appellant in developing the facts pertinent to the claim.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, Dr. Somerset recorded in the veteran's 
certificate of death that an autopsy was performed and that 
significant conditions which contributed to the veteran's 
death included a seizure disorder.  However, the current 
record does not include a copy of the autopsy report and 
appellant has testified that she was unaware that an autopsy 
had been conducted.

Based upon the above, the Board is REMANDING the appellant's 
claim to the originating agency for the following action:

1.  The originating agency, after 
obtaining appropriate authorization, 
should request a copy of the autopsy 
report from Dr. Somerset.  If an autopsy 
was not conducted, the originating agency 
should request a written statement from 
Dr. Somerset in which he provides the 
rationale for his conclusion that the 
veteran's seizure disorder contributed to 
his death. All documents obtained should 
be associated with the claims file.

2.  Upon completion of the above, the 
originating agency should refer the 
claims file to a board of two VA 
neurologists.  The physicians are 
requested to review the  claims file, 
including the VA examination reports and 
treatment records, the private medical 
records and the information received from 
Dr. Somerset.  Based on a comprehensive 
review of the record, the physicians 
should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's  service-connected generalized 
tonic clonic seizures either caused or 
materially or substantially contributed 
to his death.

3.  When the above development has been 
completed the originating agency should 
review the appellant's claim.  If the 
determination made remains unfavorable to 
the appellant, a supplemental statement 
of the case which provides a summary of 
the evidence received since the most 
recent supplemental statement of the case 
should be issued to the appellant and her 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the appellant until she receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information and ensure all due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 


